Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/02/2021 is acknowledged.  The traversal is on the ground(s) that groups are in common search field.  This is not found persuasive with following reasons.
First, they are not indicated as the same field just it has overlapping search areas. Furthermore, even if the same field of search required, searching multiple inventive concepts are distracting and requires further burdens to examination. 
Second, the restriction is based on single process with multiple distinct products. 
In other words, a prior art which used for one group of invention most likely not applicable for the other group of invention. For example, group I is a method claim and the method claim requires working on specific object such as specific mode group Separating optical fiber as part of novelty of invention with method claim. However, when it considered as a device claim, it is considered as a material worked upon and as shown in the 2115 Material or Article Worked Upon by Apparatus [R-07.2015] MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS. 
Therefore, neither novelty nor any prior art would not easily interchangeable between groups. 
Third, as shown in below action this application include major and minor flaws which require additional efforts for examination. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the steps of" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the following criterion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Full width at quarter maximum" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the difference between the two time values at which the power " in last three lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the following criterion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the following criterion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wavelength lambda t …. where the Full Width at Quarter Maximum of a reference pulse is the difference between the two time values at which the power of the reference pulse is equal to quarter of its maximum value; - measuring a Dispersion Modal delay profile for said second Mode Group Separating optical fiber, called a reference DMD profile; - measuring a Dispersion Modal delay profile at the output of said optical component, called a resulting DMD profile; - comparing said reference DMD profile and said resulting DMD profile in order to characterize the mode group properties of multimodal light traveling through said optical component."  There is insufficient antecedent basis for this limitation in the claim.
Since, claim 11 is depending on the claim 1, if it is understood as claimed, the Full Width at Quarter Maximum, the difference, the two time values, the power etc. are indicating the same component for the first Mode group separating optical fiber. However, it is not clear whether applicant intentionally indicated those values to be same with the first fiber or accidentally indicated for the first fiber but indicating new values for the second fiber. 
Claim 12 recites the limitation "the following criterion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-14 are also rejected since they inherit the indefiniteness of the claims from which they depend.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10337955. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Summary of double patenting claims
Instant application
Application 15381661
1
1
2
3
3
4
4
5
5
6
6
7

8
8
9
9
10
10
11
11
2



Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5991479 (Kleinerman) teaches a use of multimode fiber for interferometric sensor with reference pulse. 
US 20020176071 (Fontaine) teaches multimode fiber use for a spectrograph and streak camera with frequency spaced test pulse and reference pulse. 
US 20020051129 (Chae et al.) teaches separated mode multimode fiber with reference pulse train. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886